

117 HR 3749 IH: Katherine’s Law for Lung Cancer Early Detection and Survival Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3749IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. DeSaulnier, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to expand the availability of coverage for lung cancer screenings without the imposition of cost sharing.1.Short titleThis Act may be cited as the Katherine’s Law for Lung Cancer Early Detection and Survival Act of 2021.2.FindingsCongress finds the following:(1)Lung cancer is the number 1 killer of all cancers.(2)Lung cancer causes more deaths than prostate cancer, breast cancer, and colorectal cancer combined.(3)The reason for the extremely low 5-year survival rate in lung cancer patients is the difficulty to find it at early stages (as patients have no symptoms at early stages).(4)For all stages of lung cancer, the overall 5-year survival rate is 19 percent, while such rate is 98 percent for prostate cancer and 90 percent for breast cancer (all stages).(5)Early detection of lung cancer through screening could dramatically increase survival rates for patients.3.Expanding the availability of coverage for lung cancer screenings without the imposition of cost sharing(a)In generalSection 2713 of the Public Health Service Act (42 U.S.C. 300gg–13) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon;(C)in paragraph (4), by striking the period at the end and inserting ; and;(D)by redesignating paragraph (5) as paragraph (6); and(E)by inserting after paragraph (4) the following new paragraph:(5)lung cancer screenings, in addition to any coverage for such screenings provided pursuant to paragraph (1), for individuals who have a high risk of lung cancer due to genetic, occupational, family history, or other exposures and who has a referral from a specialist (such as a pulmonary medicine physician), provided that such specialist explains the benefits and harms of such screenings and the individual’s risk of lung cancer.; and(2)by adding at the end the following new subsection:(d)Special rule for certain lung cancer screeningsIn the case of a lung cancer screening furnished to an individual that would be a service described under subsection (a)(1) but for the fact that the individual stopped smoking more than 15 years prior to the date of such screening or is 80 years of age or older as of such date, such screening shall be deemed to be a service so described under such subsection..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022.